DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 10/27/2021 is acknowledged. In view of applicant’s Remarks and amendment, the rejection under 112b and 112d is hereby withdrawn. 
Claims 16-36 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew J. Patch on 02/17/2022.
The application has been amended as follows:
In the Claims
In claim 16, line 1, the following has been deleted:
“Method of prevention or”
and replaced by
---  A method of  ---

In claim 16, last two lines, the following has been deleted:
“bearing at least two fucose moieties, said compound having a molecular weight of 0.6 to 340kDa”
and replaced by
---  according to claim 25  ---

Claim 17 has been canceled.

In claim 18, line 1, the following has been deleted:
“Method”
and replaced by
---  The method  ---

In claim 19, line 1, the following has been deleted:
“Method”
and replaced by
---  The method  ---

In claim 20, line 1, the following has been deleted:
“Method”
and replaced by
---  The method  ---

In claim 21, line 1, the following has been deleted:
“Method”
and replaced by
---  The method  ---

In claim 22, line 1, the following has been deleted:
“Method”
and replaced by
---  The method  ---

In claim 23, line 1, the following has been deleted:
“Method”
and replaced by
---  The method  ---

In claim 23, lines 2-13, the following has been deleted:
 ingredient; or said composition comprising from 0.015 to 20 mg/kg of active ingredient; or said composition comprising from 3 mg/kg to 143 mg/kg of active ingredient; or said composition comprising from 0.15 mg/kg to 143 mg/kg of active ingredient”

and replaced by
---  wherein the composition comprises said compound from 1 mg to 1.4 g; or from 200 mg to 10 g; or from 10 mg to 10 g; or from 0.015 to 20 mg/kg; or from 3 mg/kg to 143 mg/kg; or from 0.15 mg/kg to 143 mg/kg ---

In claim 24, line 1, the following has been deleted:
“Method”
and replaced by
---  The method  ---

In claim 24, lines 2-4, the following has been deleted:
“said compound being in association with an antifungal agent, an azole antifungal agent, a polyene antifungal agent or an echinocandin antifungal agent”
and replaced by
---  wherein the composition further comprises an antifungal agent selected from an azole antifungal agent, a polyene antifungal agent or an echinocandin antifungal agent  ---
Rejoinder
The restriction requirement among Group I and Group II, as set forth in the Office action mailed on 10/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 16-24, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s Remarks and amendment, filed on 10/27/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
	Applicant’s compound of formula I with at least two fucose moieties as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s compound of formula I with at least two fucose moieties as in the instant claims. The closest prior art, Zhang


    PNG
    media_image1.png
    442
    579
    media_image1.png
    Greyscale
which is different from the instant claims with regards to A, and k. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to prepare compound as in the instant claims.  
Therefore, claims 16 and 18-36 are allowed.
Conclusion
Claims 16 and 18-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623